         Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNNECTICUT

_________________________________________
                                                     :
ANTONIO CABALLERO,                                   :
              Plaintiff,                             :      Civ. No. 3:20-cv-1939 (JAM)
                                                     :
               v.                                    :
                                                     :
FUERZAS ARMADAS                                      :
REVOLUCIONARIAS DE COLOMBIA, et al.                  :
              Defendants,                            :
                                                     :
               v.                                    :
                                                     :
INTERACTIVE BROKERS LLC,                             :      April 21, 2021
                  Turnover Garnishee.                :
__________________________________________

          ALBA PETROLEOS DE EL SALVADOR S.E.M. DE C.V.’S REPLY TO
          PLAINTIFF’S OPPOSITION TO LIMITED MOTION TO INTERVENE

       ALBA Petroleos de El Salvador S.E.M. de C.V. (“ALBA Petroleos”), files this reply to

Plaintiff’s opposition to ALBA Petroleos’ limited motion to intervene and memorandum of law in

support, Doc. # 104. ALBA Petroleos requests that the Court grant its motion to intervene, Doc. # 90.

ALBA Petroleos is entitled to due process and requests that the Court stay and set aside the Court’s

January 14, 2021, Order, Doc. # 53, granting sealed motion for turnover order.

                                        INTRODUCTION

       On October 16, 2020, Plaintiff commenced this action under the Terrorism Risk Insurance

Act of 2002 (“TRIA”) on an ex parte basis in an attempt to execute on a Southern District of Florida

default judgment (“SDFL Case”) against the Fuerzas Armadas Revolucionarias de Colombia

(“FARC”). Plaintiff brought this ex parte action without providing notice to undersigned lead counsel,

despite having known since 2019 that counsel represents Petroleos de Venezuela, S.A. (“PDVSA”),

which is the entity that indirectly controls more than 50% of the ownership interest in ALBA
          Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 2 of 11




Petroleos. ALBA Petroleos seeks to intervene in Plaintiff’s TRIA enforcement action for the limited

purpose of protecting its assets.

       Plaintiff’s argument that PDVSA “abandoned” its challenge to Plaintiff’s agency or

instrumentality allegations, Doc. # 104 at 2, is disingenuous. It was Plaintiff—not PDVSA—that

abandoned his pursuit of an agency or instrumentality determination in Plaintiff´s original action

against the FARC in Florida state court (“Florida Action”). After undersigned lead counsel appeared

for PDVSA in the Florida Action, Plaintiff abandoned his motion in that case for an agency or

instrumentality determination against PDVSA. Instead, Plaintiff commenced ex parte actions in other

courts around the country, without providing notice to counsel for PDVSA.

       Plaintiff incorrectly claims that ALBA Petroleos is not entitled to challenge this Court’s

jurisdiction in this TRIA enforcement proceeding. See Doc. # 104 at 8-11. This Court lacks

jurisdiction over ALBA Petroleos and any of its assets because Plaintiff has failed to serve ALBA

Petroleos with process as required by the Foreign Sovereign Immunities Act (“FSIA”). In addition,

the SDFL Case judgment is void and invalid for lack of personal jurisdiction over the FARC.

       As a matter of due process, ALBA Petroleos is entitled to the opportunity to present defenses

to Plaintiff’s unsubstantiated allegations that ALBA Petroleos is an agency or instrumentality of the

FARC. Plaintiff has not shown and cannot show that ALBA Petroleos is an agency or instrumentality

of the FARC, particularly during the relevant time period, which is when Plaintiff filed this TRIA

action against ALBA Petroleos’ purported assets (October 2020). Critically, the U.S. sanctions

against PDVSA and its affiliates have nothing to do with either the FARC, terrorism, or any other

aspect of Plaintiff’s agency or instrumentality allegations. Plaintiff merely relies on a conclusory and

insufficient declaration from a purported OFAC expert whose opinion is based on speculation,




                                                   2
          Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 3 of 11




hearsay, and outdated sources. Accordingly, ALBA Petroleos requests that the Court grant its motion

to intervene in order to allow it to defend against Plaintiff’s TRIA action.

                                            ARGUMENT

       1. ALBA Petroleos does not waive jurisdictional challenges to Plaintiff’s TRIA
          enforcement action.

       Plaintiff argues that ALBA Petroleos is not entitled to raise any jurisdictional defenses to

Plaintiff’s TRIA enforcement action. See Doc. # 104 at 8-11. The purported assets of ALBA Petroleos

are entitled to immunity under the FSIA unless an exception applies. See 28 U.S.C. § 1609. Plaintiff

seeks to invoke TRIA as an exception to the FSIA in this post-judgment execution proceeding

involving blocked assets purportedly owned by ALBA Petroleos.

       Plaintiff, however, has not properly served ALBA Petroleos with process, as required by the

FSIA. Service must be made in accordance with Section 1608(b) because ALBA Petroleos is an

“agency or instrumentality” of Venezuela. Fed. R. Civ. P. 4(j)(1) (“A foreign state or its political

subdivision, agency or instrumentality must be served in accordance with 28 U.S.C. § 1608.”); see

also Seramur v. Saudi Arabian Airlines, 934 F. Supp. 48, 51–52 (E.D.N.Y. 1996) (“Because Section

1608(b) provides the exclusive means by which service of process may be effected upon Respondent,

Petitioner’s argument that New York’s service of process provisions apply to service upon an agency

or instrumentality of a foreign state must be, and hereby are, rejected.”).

       Plaintiff incorrectly claims that he provided proper notice to ALBA Petroleos of this Court’s

December 23, 2020, Temporary Restraining Order, Doc. # 43 (“TRO”). See Doc. # 104 at 2-3.

Plaintiff, however, has not shown that his mailing of the TRO to an address in El Salvador satisfied

all of the requirements of Section 1608(b) of the FSIA: (1) that it was dispatched by the clerk; (2) that

it required a signed receipt, and (3) that it contained a translation of garnishment notices in Spanish.

See Seramur, 934 F. Supp. at 53 (dismissing collection action brought against corporation wholly

                                                   3
          Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 4 of 11




owned by Saudi Arabia because plaintiff did not comply with service provisions under Section

1608(b) of FSIA). Thus, the Court lacks jurisdiction over ALBA Petroleos or its purported assets.

       In addition, ALBA Petroleos is entitled to contest in this Court the validity of the SDFL Case

default judgment against the FARC. See, e.g., “R” Best Produce, Inc. v. DiSapio, 540 F.3d 115, 123

(2d Cir. 2008); Jerez v. Republic of Cuba, 775 F.3d 419, 422-25 (D.C. Cir. 2014); Vera v. Banco

Bilbao Vizcaya Argentaria, S.A., 946 F.3d 120, 135 (2d Cir. 2019), cert denied sub nom. Fuller v.

Banco Bilbao Vizcaya Argentaria, S.A., 141 S. Ct. 364 (2020). The SDFL court lacked personal

jurisdiction over the FARC; therefore, ALBA Petroleos may collaterally attack the SDFL Case default

judgment as invalid for lack of personal jurisdiction over the FARC.

       ALBA Petroleos is entitled to intervene so that the Court can make jurisdictional

determinations. While Plaintiff attempts to distinguish Pescatore v. Palmera Pineda, see Doc. # 104

at 10-11, that case is instructive, as the procedural posture there is essentially the same. No. 08-2245

(RMC), 2019 WL 2173835, at *3-4 (D.D.C. May 20, 2019). The Pescatore plaintiffs obtained a

default judgment against the FARC in the U.S. District Court for the District of Columbia. 2019 WL

2173835 at *1. Pursuant to TRIA, the plaintiffs then sought to enforce that judgment against alleged

“agents or instrumentalities” of the FARC without giving notice to the alleged agents. Id. Nonetheless,

the alleged agents became aware of the proceedings and sought to intervene in the action, specifically

preserving their right to raise defenses of jurisdiction and venue. Id. at *1-2.

       Just as Plaintiff Caballero argues here, Doc. # 104 at 8-11, the plaintiffs in Pescatore

“complain[ed] that Intervenors refuse to subject themselves fully to the jurisdiction of this Court, and

that their motion should be rejected in this basis alone.” 2019 WL 2173835 at *3. The District Court

for the District of Columbia rejected the plaintiffs’ argument and held that “[u]ltimately, the Court




                                                    4
          Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 5 of 11




will decide its jurisdiction; Plaintiff’s objection is insufficient to cause the Court to reject the motion

to intervene.” Id. This Court should do the same.

       Furthermore, Plaintiff mistakenly argues that Second Circuit case law supports his waiver

argument. See Doc. # 104 at 9-10. The case Plaintiff cites, The Trans World Airlines, Inc. v. C.

A. B., 339 F.2d 56 (2d Cir. 1964), is about venue rather than personal or subject matter

jurisdiction. 339 F.2d at 63–64. There, the Second Circuit held that the intervenor waived the

defense of improper venue because the intervenor sought permission to intervene “without

simultaneously or soon thereafter raising a motion directed to venue.” Id. at 64 (“Toolco had

to seek the permission of this court to intervene. By doing so without simultaneously or soon

thereafter raising a motion directed to venue, Toolco waived any def ense of improper venue

it may have possessed as an intervenor.”). Here, ALBA Petroleos’ motion to intervene

specifically preserved its jurisdictional defenses. The Trans World Airlines case is inapposite.

       In addition, as the Ninth Circuit held in SEC v. Ross, “[i]ntervention of right simply puts the

intervenor into the position he would have been in had the plaintiff (or another party) properly named

him to begin with.” 504 F.3d 1130, 1149–50 (9th Cir. 2007) (“We do not see why an intervenor

should be considered to have automatically consented to the jurisdiction of the court. . . . [T]he quid

pro quo for his intervention is that he consents to have the district court determine all issues in the

case, including issues of jurisdiction, venue and service of process.”) (citing Ins. Corp. of Ireland,

456 U.S. at 706, 102 S. Ct. 2099 (1982)). While Plaintiff cites cases in other jurisdictions where courts

have found intervenors to submit to the jurisdiction of the Court, see Doc. # 104 at 9-10, those cases—

unlike Pescatore—did not involve TRIA enforcement actions. ALBA Petroleos is entitled to assert

all jurisdictional defenses to Plaintiff’s TRIA enforcement action and, if necessary, to present

evidence and otherwise challenge the allegation that ALBA Petroleos is an agency or



                                                    5
          Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 6 of 11




instrumentality of the FARC. See, e.g., Stansell, 771 F.3d at 727; Pescatore, 2019 WL 2173835, at

*3-4.

        2. ALBA Petroleos’ motion to intervene is timely.

        Plaintiff incorrectly argues that ALBA Petroleos’ motion to intervene is untimely. See Doc. #

104 at 12-13. Contrary to Plaintiff’s claims, PDVSA did not abandon its challenge in the Florida

Action. In April 2019, Plaintiff filed a motion in the Florida Action to declare PDVSA an agency and

instrumentality of FARC. Id. at 4-5. Plaintiff never served PDVSA with its Florida state court

motion; but PDVSA became aware of Plaintiff’s filing, reached out to Plaintiff’s counsel, and

filed a motion to intervene in the Florida Action in June 2019. Id. At the time, there was no

permanent judge assigned to the division the case was in, and after counsel conferred, the

parties agreed to delay a hearing until a judge was assigned to the division. Id. Subsequently,

in November 2019, Plaintiff’s original expert witness, Dr. Bruce Bagley, was indicted and

arrested for money laundering, and Plaintiff never thereafter pursued its motion in the Florida

Action for an agency or instrumentality determination.

        Plaintiff then obtained a default judgment in the SDFL Case. In July 2020, Plaintiff filed a

post-judgment ex parte motion in the SDFL Case for a determination that certain individuals are

agents or instrumentalities of the FARC. Caballero v. Fuerzas Armadas Revolucionarias de

Colombia, et al., Case No. 18-cv-25337-Moore (S.D. Fla.). But Plaintiff’s motion did not seek a

determination against PDVSA, ALBA Petroleos, or any PDVSA affiliate. Id. Plaintiff to this day has

not pursued an agency or instrumentality determination against PDVSA or its affiliates in the Florida

cases where he obtained default judgments against the FARC, in either the SDFL Case or the original

Florida Action. Instead, Plaintiff has gone outside of these Florida actions, on an ex parte basis,

to seek this determination. See, e.g., Caballero v. Fuerzas Armadas Revolucionarias de Colombia,



                                                  6
          Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 7 of 11




et al., Case No. 1:20-mc-00040-LJV (W.D.N.Y.); Caballero v. Fuerzas Armadas Revolucionarias de

Colombia, et al., Case No. 3:20-cv-4485-MGL (D.S.C.). Plaintiff should not be heard to argue that

ALBA Petroleos has not acted on a timely basis or abandoned any position.

       ALBA Petroleos learned of Plaintiff’s attempt to seize its assets in this case only after

a third party advised undersigned lead counsel of Plaintiff’s collection efforts outside Florida.

Plaintiff articulates no basis that it is in any way prejudiced by ALBA Petroleos’ motion to

intervene. The assets that Plaintiff seeks are currently blocked by OFAC, and there is no risk

that the assets will be moved while ALBA Petroleos is permitted to intervene. Indeed, on

February 5, 2021, the holder of the assets at issue, Interactive Brokers, LLC, filed a third-party

complaint and counterclaim asking the Court to determine the rights of any interested parties in the

assets. See Doc. # 64. Interactive Brokers’ third-party complaint and counterclaim is still pending and

must be resolved. Thus, ALBA Petroleos’ motion to intervene, brought for the purpose of

protecting its assets, will not delay these proceedings. See, e.g., Pescatore, 2019 WL 2173835

at *3 (“Intervenors filed their motion to intervene within a mere 1-2 months of receiving notice that

their rights were implicated by this case. Any related delays will not prejudice Plaintiffs in this case.

The Courts finds Intervenors' motion timely.”).

       Plaintiff also disingenuously claims that ALBA Petroleos seeks to avoid the Court’s

jurisdiction due to OFAC sanctions against PDVSA. See Doc. # 104 at 9. Plaintiff articulates

no basis for this assertion. Id. ALBA Petroleos simply seeks to protect its assets from wrongful

attachment. In addition, the OFAC sanctions against PDVSA have nothing to do with

Plaintiff’s allegations that PDVSA and its affiliates are agencies or instrumentalities of the

FARC. Neither the State Department nor OFAC have designated PDVSA or its affiliates as

terrorists or sponsors of terrorism. See Executive Order No. 13850 (Nov. 1, 2018); Treasury



                                                   7
           Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 8 of 11




Press Release dated Jan. 28, 2019, available at: https://home.treasury.gov/news/press-

releases/sm594. Plaintiff further ignores TRIA case law and the OFAC regulations themselves,

which allow ALBA Petroleos to defend itself against Plaintiff’s actions. See Stansell v.

Revolutionary Armed Forces of Colombia, 771 F.3d 713, 727 (11th Cir. 2014); 31 CFR §

591.506.

       3. ALBA Petroleos is entitled to due process.

       Plaintiff complains that ALBA Petroleos fails to sufficiently set forth its defenses to Plaintiff’s

TRIA enforcement action and fails to rebut the ex parte agency and instrumentality determination—

without ALBA Petroleos ever having the opportunity to present argument or evidence. See Doc. #

104 at 13-16. A party seeking to intervene to protect its assets does not have to prove its case in order

to be permitted to intervene. Importantly, due process requires that ALBA Petroleos have notice

and an opportunity to be heard to rebut Plaintiff’s allegations. Stansell, 771 F.3d at 727.

       Plaintiff’s reliance on an order from the Southern District of Florida, Stansell v. FARC, et al.,

No. 19-cv-20896 (S.D. Fla. Aug. 21, 2019), at Doc. ## 248, 279, in fact supports ALBA Petroleos’

intervention here. See Doc. # 104 at 14-16. Notably, the order Plaintiff cites was not on a motion to

intervene, but was instead a ruling on the merits of a motion to dissolve a writ of garnishment and

motion for summary judgment. See Stansell, No. 19-cv-20896, at Doc. ## 248, 279. In that case, the

court considered the agency or instrumentality question on the merits and allowed both sides to

present argument and evidence on the issue. Id. This is precisely what ALBA Petroleos seeks here.

       ALBA Petroleos has never been provided the opportunity to present any defense to Plaintiff’s

agency or instrumentality allegations and seeks to intervene in this action in order to do just that.

Plaintiff obtained an agency or instrumentality determination from this Court on an ex parte basis.




                                                   8
          Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 9 of 11




Due process requires that ALBA Petroleos be provided an opportunity to present its defenses to

Plaintiff’s ex parte allegations. Stansell, 771 F.3d at 727.

       The Court should further reject Plaintiff’s argument that ALBA Petroleos’ motion to intervene

should be denied because ALBA Petroleos did not attach a pleading to its motion. See Doc. # 104 at

13-14. ALBA Petroleos seeks to intervene in this action to be provided the opportunity to present its

legal defenses and any necessary evidence. However, before ALBA Petroleos can fully respond to

Plaintiff’s claims, it must be provided access to all relevant pleadings and documents. Plaintiff has

filed numerous documents in this action ex parte and under seal, and many of these documents are

still not currently viewable on the electronic docket, Doc. ## 28, 31, 34, 37. ALBA Petroleos

requests that the Court provide it with all relevant documents and then set forth a briefing

schedule for ALBA Petroleos to respond to Plaintiff’s allegations.

       In another TRIA enforcement action Plaintiff has brought against PDVSA and PDVSA

affiliates in the Western District of New York, Judge Vilardo granted PDVSA’s motion to

intervene, stayed the turnover judgment the court had previously entered, and set a briefing schedule

for PDVSA to present its defenses. Caballero v. FARC, et al., Case No. 1:20-mc-00040-LJV, Feb. 2,

2021 (W.D.N.Y.), D.E. Nos. 39, 44.1 In that case, PDVSA has since submitted a substantive brief

challenging Plaintiff’s TRIA enforcement action, which includes the submission of substantial

evidence refuting Plaintiff’s baseless allegations. See id. at Doc. # 60-1, attached hereto as Exhibit 1.

PDVSA’s evidence demonstrates that Plaintiff has not shown, and cannot show, that PDVSA or its

affiliates are agencies or instrumentalities of the FARC, particularly during the relevant time period




1
  In a TRIA action Plaintiff Caballero has brought in the Northern District of California against
another alleged agency or instrumentality of the FARC, the court granted a motion to intervene,
rejecting Caballero’s argument that failure to attach a pleading required denial of the motion to
intervene. See Caballero v. FARC, et al., Case No. 20-mc-80146-JST (N.D. Cal.), Doc. # 33.
                                                   9
         Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 10 of 11




of October 2020, which is when Plaintiff filed this TRIA action. The only evidence Plaintiff presents

is a conclusory and insufficient declaration from a purported OFAC expert who relies on speculation,

hearsay, and outdated sources. ALBA Petroleos is entitled to its due process rights to challenge

Plaintiff’s ex parte allegations that ALBA Petroleos is an agency or instrumentality of the FARC.

                                         CONCLUSION

       ALBA Petroleos respectfully requests that the Court grant its limited motion to intervene and

permit ALBA Petroleos to intervene as a Defendant to raise jurisdictional and all other defenses to

Plaintiff’s TRIA enforcement action, and for any and all relief that the Court deems just and proper.

ALBA Petroleos is entitled to due process and requests that this Court stay and set aside the Court’s

January 14, 2021, Order, Doc. # 53, granting sealed motion for turnover order.

                                                            Respectfully submitted,
                                                            By: s/Marcos Daniel Jiménez
                                                            Marcos Daniel Jiménez
                                                            New York Bar No. 4881736
                                                            Admitted Pro hac vice
                                                            Marcos D. Jiménez, P.A.
                                                            255 Alhambra Circle, 8th Floor
                                                            Miami, Florida 33134
                                                            Telephone:    305.772.6026
                                                            Email: mdj@mdjlegal.com

                                                            - and -

                                                        //s// James T. Cowdery (ct05103)
                                                             James T. Cowdery (ct05103)
                                                             Thomas J. Murphy (ct07959)
                                                             Cowdery & Murphy, LLC
                                                             280 Trumbull Street
                                                             Hartford, CT 06103
                                                             (860) 278-5555 Office
                                                             jcowdery@cowderymurphy.com
                                                             tmurphy@cowderymurphy.com




                                                 10
         Case 3:20-cv-01939-JAM Document 109 Filed 04/21/21 Page 11 of 11




                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 21, 2021, a copy of the foregoing was filed electronically. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.




                                                                //s// James T. Cowdery (ct05103)
                                                               James T. Cowdery




                                                   11
